Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

Montrose Gas and Grocery, LLC / Karla M. Everett
d/b/a Montrose Gas and Grocery,

Respondent.

Docket No. C-14-1413
FDA Docket No. FDA-2014-H-0923

Decision No. CR3369

Date: September 12, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Montrose Gas and Grocery, LLC / Karla M. Everett d/b/a Montrose
Gas and Grocery alleging facts and legal authority sufficient to justify imposing a civil
money penalty of $500. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an Answer. Therefore, I
enter a default judgment against Respondent and order that Respondent pay a civil money
penalty in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent’s staff unlawfully sold tobacco
products to minors and failed to verify, by means of photo identification containing a date
of birth, that the purchasers were 18 years of age or older, thereby violating the Federal
Food, Drug, and Cosmetic Act (Act) and its implementing regulations, found at 21 C.F.R.
pt. 1140. CTP seeks a civil money penalty of $500.

On July 17, 2014, CTP served the Complaint on Respondent by United Parcel Service,
pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying cover letter,
CTP explained that within 30 days Respondent should pay the penalty, file an answer, or
request an extension of time within which to file an answer. CTP warned Respondent
that if it failed to take one of these actions within 30 days an Administrative Law Judge
could issue an initial decision by default ordering Respondent to pay the full amount of
the proposed penalty. 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), am required to
issue an initial decision by default if the Complaint is sufficient to justify a penalty.
Accordingly, I must determine whether the allegations in the Complaint establish
violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true. 21
C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Montrose Gas and Grocery, an establishment that sells tobacco
products and is located at 5157 Highway 15, Louin, Mississippi 39338.
Complaint 3.

e During an inspection of Respondent’s establishment on October 29, 2012, at
approximately 5:29 PM CT, an FDA-commissioned inspector observed that “a
person younger than 18 years of age was able to purchase a package of Seneca
Full Flavor King Size cigarettes . . . [.]” The inspector also observed that “the
minor’s identification was not verified before the sale... .” Complaint § 10.

e On January 24, 2013, CTP issued a Warning Letter to Respondent regarding the
inspector’s observations from October 29, 2012. The letter explained that the
observations constituted violations of regulations found at 21 C.F.R. § 1140.14(a)
and (b)(1), and that the named violations were not necessarily intended to be an
exhaustive list of all violations at the establishment. The Warning Letter went on
to state that if Respondent failed to correct the violations, regulatory action by the
FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint ¥ 10.

e Inan April 18, 2013 letter, Ms. Karla Everett, the Respondent’s owner, responded
to the Warning Letter on Respondent’s behalf. Ms. Everett “stated that she
discussed the importance of verifying the identification of all tobacco purchasers
with each employee . . . [and] she posted ‘we card’ signage at the establishment.”
Complaint § 11.

e During a subsequent inspection of Respondent’s establishment conducted on
November 25, 2013, FDA-commissioned inspectors documented that “a person
younger than 18 years of age was able to purchase a package of Grizzly Long Cut
Premium Wintergreen smokeless tobacco . . . at approximately 9:59 AM[.]” The
inspector also observed that “the minor’s identification was not verified before the
sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). The regulations prohibit the sale of
cigarettes or smokeless tobacco to any person younger than 18 years of age. 21 C.F.R.

§ 1140.14(a). The regulations also require retailers to verify, by means of photo
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
cigarettes and smokeless tobacco to persons younger than 18 years of age, 21 C.F.R. §
1140.14(a), on October 29, 2012 and November 25, 2013. On those same dates,
Respondent also violated the requirement that retailers verify, by means of photo
identification containing a purchaser’s date of birth, that no tobacco product purchasers
are younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s
actions constitute violations of law that merit a civil money penalty.

CTP has requested a fine of $500, which is a permissible fine under the regulations. 21
C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

